Citation Nr: 1121419	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  10-30 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As a lay witness, the Veteran is competent to report that he has hearing loss and tinnitus.  He feels that the separation examination reflects a worsening of his hearing as compared to when he was examined for service.  He requests a VA examination and medical opinion.  The Board finds that such an examination and opinion are warranted by the circumstances of this case.  

This case presents two different rating criteria.  For audiometric testing by VA on June 30, 1966 or earlier or by a service department October 31, 1967 or earlier it will be assumed that the report is in ASA (American Standards Association) units.  For reports after that date, it will be assumed that the audiometric testing is done in ISO (ANSI) (International Standards Organization) units.  The conversion chart is as follows:  

Frequency
ISO to ASA
(Subtract)
ASA to ISO
(Add)
125
10
10
250
15
15
500
15
15
1000
10
10
1500
10
10
2000
10
10
3000
10
10
4000
5
5
6000
10
10
8000
10
10



Speech Scores
10
10
VA Manual M21-1, Change 78, April 30, 1970.  

In this case, the audiometric testing on entrance was specifically done in ASA units, while it must be presumed that the separation examination was done in ISO units.  

The statement of the case provided the Veteran with the regulatory definition of a hearing loss disability for VA purposes.  38 C.F.R. § 3.385 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should ask the Veteran to identify any medical facilities or personnel who have examined or treated him for a hearing loss or tinnitus; and, to complete the appropriate releases.  Thereafter, the AOJ should request complete copies of the Veteran's medical records from the listed care providers and associate the records with the claims folder.  

2.  The Veteran should be scheduled for VA audiometric testing.  The claims folder should be made available to the examiner for review in conjunction with the examination.  Any additional testing or studies deemed necessary to respond to the inquiries below should be done.  The examiner should respond to the following questions with complete explanations.  

a.  Is it at least as likely as not that the Veteran has a hearing loss disability within the regulatory definition?  

b.  Is it at least as likely as not that the Veteran had a pre-existing hearing loss when he was examined for service?  Please discuss the meaning of the finding at 6000 Hertz on entrance examination.  

c.  If the Veteran had a pre-existing hearing loss on entrance examination, what evidence is there that it increased in severity during service?  

d.  Is it at least as likely as not that a hearing loss disability had its onset in service?  Why?  

e.  Is it at least as likely as not that the Veteran has tinnitus?  

f.  Is it at least as likely as not that any tinnitus the Veteran may now have began or increased in severity during service?  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

3.  Thereafter, the AOJ should readjudicate these claims in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


